DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Species VIII, Embodiment 8: FIGS. 2-4 and 8, and Claims 1-2 and 12-29 in the reply filed on August 24, 2022 is acknowledged. Claims 3-11 are canceled without traverse. Election was made without traverse in the reply filed on August 24, 2022.
Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: [0026] discloses “substrate 210” and “substrate 100”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 12-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claims 1 and 13, the limitation “an outermost light emitting devices” fails to specify how the “outermost light emitting device” is defined. It is not clear whether the limitation recites the resin layer is between one “outermost light emitting device” and the second phosphor layer or the resin layer is between multiple “outermost light emitting devices” and the second phosphor layer.								Further regarding claim 13, the limitation “a resin layer disposed on the light emitting device” fails to specify which of the “plurality of light emitting devices” the limitation is directed to. Thus, the limitations render the claims indefinite and clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 12-13, 15-17, and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0303410 A1 to Kaneda et al. (“Kaneda”) in view of JP 2007-35885 A to Miyake (“Miyake”) and U.S. Patent Application Publication No. 2013/0270592 A1 to Reiherzer et al. (“Reiherzer”).											As to claim 1, although Kaneda discloses a illumination device comprising: a substrate (2); a plurality of light emitting devices (3, ¶ 0079) disposed on the substrate (2); a first phosphor layer (4) disposed on an upper surface of the plurality of light emitting devices (3, ¶ 0079); a second phosphor layer (5) disposed on a side surface of the plurality of light emitting devices (3, ¶ 0079); and a light blocking layer (6, and/or 2 surfaces-¶ 0070, ¶ 0071, ¶ 0099, ¶ 0102) disposed between the first phosphor layer (4) and the second phosphor layer (5), wherein the first phosphor layer (4) and the second phosphor layer (5) have different colors, wherein the first phosphor layer (4) overlaps the plurality of light emitting devices (3, ¶ 0079) in a vertical direction (See Fig. 1, ¶ 0070, ¶ 0071, ¶ 0079, ¶ 0104, ¶ 0223, ¶ 0226, ¶ 0227, ¶ 0232, ¶ 0235) (Notes: the light blocking layer may be integrally formed of the same element ¶ 0102), Kaneda does not further disclose a resin layer surrounding the plurality of light emitting devices; the first phosphor layer disposed on an upper surface of the resin layer; the second phosphor layer disposed on a side surface of the resin layer; wherein the resin layer is disposed between the plurality of light emitting devices and the first phosphor layer, between side surfaces of the plurality of light emitting devices, and between an outermost light emitting devices of the plurality of light emitting devices and the second phosphor layer.		However, Miyake does disclose a resin layer (7) surrounding the plurality of light emitting devices (3), wherein the resin layer (7) is disposed between the plurality of light emitting devices (3) and the first phosphor layer (4, 5), between side surfaces of the plurality of light emitting devices (3), and between an outermost light emitting devices (3) of the plurality of light emitting devices (3) and the second phosphor layer (4, 5) (See Fig. 3, Fig. 7, Page 10, Page 11, Page 13, Page 14).						Further, Reiherzer also discloses and shows a plurality of light emitting devices (14) disposed on the substrate (12) (See Fig. 2, Fig. 3, Fig. 4, Fig. 6, ¶ 0033, ¶ 0034, ¶ 0039, ¶ 0040, ¶ 0053).											In view of the teachings of Miyake and Reiherzer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kaneda to have a resin layer surrounding the plurality of light emitting devices; the first phosphor layer disposed on an upper surface of the resin layer; the second phosphor layer disposed on a side surface of the resin layer; wherein the resin layer is disposed between the plurality of light emitting devices and the first phosphor layer, between side surfaces of the plurality of light emitting devices, and between an outermost light emitting devices of the plurality of light emitting devices and the second phosphor layer	because the resin layer surrounding the plurality of light emitting devices provides a distance between the plurality of light emitting devices and the first and second phosphor layers to reduce reflection to improve light extraction, where the plurality of light emitting devices further provide high radiated light intensity (See Miyake Page 10, Page 11, Page 13, Page 14 and Reiherzer ¶ 0053).				As to claim 2, Kaneda further discloses wherein the light blocking layer (6) is disposed on a side surface of the first phosphor layer (4) and an upper surface of the second phosphor layer (5), wherein the second phosphor layer (5) is disposed higher than upper surfaces of the light emitting devices (3), and wherein the light blocking layer (6) is disposed on the upper surface of the second phosphor layer (5) (See Fig. 1).	As to claim 12, Kaneda further discloses wherein the light blocking layer (6) includes a silicon material, film, or ink that reflects or absorbs light, and is formed with a constant thickness on an upper surface of the second phosphor layer (5) (See Fig. 1, ¶ 0104).														As to claim 13, although Kaneda discloses a illumination device comprising: a substrate (2); a plurality of light emitting devices (3, ¶ 0079) disposed on the substrate (2); a first phosphor layer (4) disposed on the plurality of light emitting devices (3, ¶ 0079); a second phosphor layer (5) disposed on a side surface of the plurality of light emitting devices (3, ¶ 0079); and a light blocking layer (6, and/or 2 surfaces-¶ 0070, ¶ 0071, ¶ 0099, ¶ 0102) disposed between the first phosphor layer (4) and the second phosphor layer (5), wherein the light blocking layer (6) at least partially overlaps with the second phosphor layer (5) in a vertical direction, and at least partially overlaps the first phosphor layer (4) in a horizontal direction, wherein the first phosphor layer (4) overlaps the plurality of light emitting devices (3, ¶ 0079) in a vertical direction (See Fig. 1, ¶ 0070, ¶ 0071, ¶ 0079, ¶ 0103, ¶ 0104, ¶ 0223, ¶ 0226, ¶ 0227, ¶ 0232, ¶ 0235) (Notes: the light blocking layer may be integrally formed of the same element ¶ 0102), Kaneda does not further disclose a resin layer disposed on the light emitting device; the first phosphor layer disposed on the resin layer; the second phosphor layer disposed on a side surface of the resin layer; wherein the resin layer is disposed between the plurality of light emitting devices and the first phosphor layer, between side surfaces of the plurality of light emitting devices, and between an outermost light emitting devices of the plurality of light emitting devices and the second phosphor layer.					However, Miyake does disclose a resin layer (7) disposed on the light emitting device (3), wherein the resin layer (7) is disposed between the plurality of light emitting devices (3) and the first phosphor layer (4, 5), between side surfaces of the plurality of light emitting devices (3), and between an outermost light emitting devices (3) of the plurality of light emitting devices (3) and the second phosphor layer (4, 5) (See Fig. 3, Fig. 7, Page 10, Page 11, Page 13, Page 14).						Further, Reiherzer also discloses and shows a plurality of light emitting devices (14) disposed on the substrate (12) (See Fig. 2, Fig. 3, Fig. 4, Fig. 6, ¶ 0033, ¶ 0034, ¶ 0039, ¶ 0040, ¶ 0053).											In view of the teachings of Miyake and Reiherzer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kaneda to have a resin layer disposed on the light emitting device; the first phosphor layer disposed on the resin layer; the second phosphor layer disposed on a side surface of the resin layer; wherein the resin layer is disposed between the plurality of light emitting devices and the first phosphor layer, between side surfaces of the plurality of light emitting devices, and between an outermost light emitting devices of the plurality of light emitting devices and the second phosphor layer because the resin layer surrounding the plurality of light emitting devices provides a distance between the plurality of light emitting devices and the first and second phosphor layers to reduce reflection to improve light extraction, where the plurality of light emitting devices further provide high radiated light intensity (See Miyake Page 10, Page 11, Page 13, Page 14 and Reiherzer ¶ 0053).							As to claim 15, Kaneda further discloses wherein the second phosphor layer (5) is disposed on the substrate (2) (See Fig. 1).								As to claim 16, Kaneda further discloses wherein the light blocking layer (6 and 2 surfaces-¶ 0070, ¶ 0071, ¶ 0099, ¶ 0102) has an open region (cup-shaped frame) therein, and wherein the first phosphor layer (4) is disposed in the open region (cup-shaped frame) of the light blocking layer (6 and 2 surfaces-¶ 0070, ¶ 0071, ¶ 0099, ¶ 0102) (See Fig. 1, ¶ 0103).											As to claim 17, Kaneda further discloses wherein the second phosphor layer (5) is disposed between the light blocking layer (6 and 2 surfaces-¶ 0070, ¶ 0071, ¶ 0099, ¶ 0102) and the substrate (2) (See Fig. 1).									As to claim 19, Kaneda in view of Miyake further discloses comprising: a reflective layer (¶ 0070, ¶ 0071) disposed between the substrate (2) and the resin layer (7), where the reflective layer (¶ 0070, ¶ 0071) is in contact with the resin layer (7) and the second phosphor layer (5) (See Kaneda Fig. 1, ¶ 0070, ¶ 0071, and Miyake Fig. 3) (Notes: the inner surface of the substrate is formed with a reflective layer for light extraction such that the reflective layer is in contact with the resin layer and the second phosphor layer).												As to claim 20, Kaneda further discloses wherein the light blocking layer (6 and 2 surfaces-¶ 0070, ¶ 0071, ¶ 0099, ¶ 0102) is disposed on all side surfaces of the first phosphor layer (4) and an entire upper surface of the second phosphor layer (5) (See Fig. 1) (Notes: the entire upper surface of the second phosphor layer just above the light emitting devices is covered by the light blocking layer).					As to claim 21, Kaneda further discloses wherein the first phosphor layer (4) and the second phosphor layer (5) have different colors (See ¶ 0232, ¶ 0235).				As to claim 22, Kaneda further discloses wherein an outer side surface of the light blocking layer (6) does not protrude from an outer side surface of the second phosphor layer (5) (See Fig. 1) (Notes: the light blocking layer does not protrude from an outer side surface of the second phosphor layer that is in contact with the substrate).		As to claim 23, Kaneda further discloses wherein an upper surface of the light blocking layer (6) does not protrude from an upper surface (4A) of the first phosphor layer (4) (See Fig. 1).											As to claim 24, Kaneda in view of Miyake further discloses wherein the light blocking layer (6) is in contact with the resin layer (7) and the second phosphor layer (5) (See Kaneda Fig. 1 and Miyake Fig. 3).								As to claim 25, Kaneda further discloses wherein the light blocking layer (6) is in contact with the first phosphor layer (4) (See Fig. 1).							As to claim 26, Kaneda in view of Miyake further discloses wherein the light blocking layer (6 and/or 2 surfaces-¶ 0070, ¶ 0071, ¶ 0099, ¶ 0102) overlaps the resin layer (7) in at least one of a vertical direction and in a horizontal direction (See Kaneda Fig. 1 and Miyake Fig. 3).										As to claim 27, Kaneda further discloses wherein the light blocking layer (6 and/or 2 surfaces-¶ 0070, ¶ 0071, ¶ 0099, ¶ 0102) overlaps the first phosphor layer (4) in a vertical direction (See Fig. 1).									As to claim 28, Kaneda further discloses wherein the light blocking layer (6 and/or 2 surfaces-¶ 0070, ¶ 0071, ¶ 0099, ¶ 0102) overlaps the second phosphor layer (5) in a vertical direction (See Fig. 1).		
Claim(s) 1-2, 22-24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-157943 A to Morikawa et al. (“Morikawa”) in view of JP 2007-35885 A to Miyake (“Miyake”), U.S. Patent Application Publication No. 2013/0270592 A1 to Reiherzer et al. (“Reiherzer”), and U.S. Patent Application Publication No. 2016/0351757 A1 to Yoshimura et al. (“Yoshimura”).				As to claim 1, although Morikawa discloses a illumination device comprising: a substrate (11b); a light emitting device (12) disposed on the substrate (11b); a resin layer (14) surrounding the light emitting device (12); a first phosphor layer (15) disposed on an upper surface of the resin layer (14); a second phosphor layer (13) disposed on a side surface of the resin layer (14); and a light blocking layer (11c-coating not covered by 13) disposed between the first phosphor layer (15) and the second phosphor layer (13), wherein the first phosphor layer (15) overlaps the light emitting device (12) in a vertical direction, wherein the resin layer (14) is disposed between the light emitting device (12) and the first phosphor layer (15), between side surfaces of the light emitting device (12), and between an outermost light emitting device (12) and the second phosphor layer (13) (See Fig. 1, Page 9, Page 10), Morikawa does not further disclose wherein the light emitting device is a plurality of light emitting devices and wherein the first phosphor layer and the second phosphor layer have different colors.				However, Miyake does disclose wherein the light emitting device (3) is a plurality of light emitting devices (3) (See Fig. 3, Fig. 7, Page 13, Page 14) and Reiherzer also discloses and shows a plurality of light emitting devices (14) disposed on the substrate (12) (See Fig. 2, Fig. 3, Fig. 4, Fig. 6, ¶ 0033, ¶ 0034, ¶ 0039, ¶ 0040, ¶ 0053).			Further, Yoshimura does disclose wherein the first phosphor layer (19) and the second phosphor layer (17) have different colors (See Fig. 1, ¶ 0017, ¶ 0018, ¶ 0019, ¶ 0035, ¶ 0036, ¶ 0038).										In view of the teachings of Miyake, Reiherzer, and Yoshimura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Morikawa to have wherein the light emitting device is a plurality of light emitting devices and wherein the first phosphor layer and the second phosphor layer have different color because the plurality of light emitting devices further provide high radiated light intensity and the different phosphor layers produce white light applicable in an image display apparatus (See Miyake Page 13, Page 14, Reiherzer ¶ 0053, and Yoshimura ¶ 0018, ¶ 0038).						As to claim 2, Morikawa in view of Miyake and Reiherzer further discloses wherein the light blocking layer (11c-coating not covered by 13) is disposed on a side surface of the first phosphor layer (15) and an upper surface of the second phosphor layer (13), wherein the second phosphor layer (15) is disposed higher than upper surfaces of the light emitting devices (12), and wherein the light blocking layer (11c-coating not covered by 13) is disposed on the upper surface of the second phosphor layer (13) (See Morikawa Fig. 1).										As to claim 22, Morikawa further discloses wherein an outer side surface of the light blocking layer (11c-coating not covered by 13) does not protrude from an outer side surface of the second phosphor layer (13) (See Fig. 1) (Notes: the light blocking layer and the second phosphor layer are both defined by 11a).					As to claim 23, Morikawa further discloses wherein an upper surface of the light blocking layer (11c-coating not covered by 13) does not protrude from an upper surface of the first phosphor layer (15) (See Fig. 1).								As to claim 24, Morikawa further discloses wherein the light blocking layer (11c-coating not covered by 13) is in contact with the resin layer (14) and the second phosphor layer (13) (See Fig. 1).									As to claim 29, Morikawa further discloses wherein the second phosphor layer (13) is disposed between the light blocking layer (11c-coating not covered by 13) and the substrate (11b), wherein an upper surface of the light blocking layer (11c-coating not covered by 13) is disposed in a same horizontal surface as an upper surface of the first phosphor layer (15), and wherein an outer side surface of the light blocking layer (11c not covered by 13) is disposed on in a same vertical surface as an outer side surface of the second phosphor layer (13) (See Fig. 1) (Notes: the light blocking layer and the second phosphor layer are both defined by 11a).	
Claim(s) 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-157943 A to Morikawa et al. (“Morikawa”) in view of JP 2007-35885 A to Miyake (“Miyake”), and U.S. Patent Application Publication No. 2013/0270592 A1 to Reiherzer et al. (“Reiherzer”).						As to claim 13, although Morikawa discloses a illumination device comprising: a substrate (11b); a light emitting device (12) disposed on the substrate (11b); a resin layer (14) disposed on the light emitting device (12); a first phosphor layer (15) disposed on the resin layer (14); a second phosphor layer (13) disposed on a side surface of the resin layer (14); and a light blocking layer (11c-coating not covered by 13) disposed between the first phosphor layer (15) and the second phosphor layer (13), wherein the light blocking layer (11c-coating not covered by 13) at least partially overlaps with the second phosphor layer (13) in a vertical direction, and at least partially overlaps the first phosphor layer (15) in a horizontal direction, wherein the first phosphor layer (15) overlaps the light emitting device (12) in a vertical direction, wherein the resin layer (14) is disposed between the light emitting device (12) and the first phosphor layer (15), between side surfaces of the light emitting device (12), and between an outermost light emitting device (12) and the second phosphor layer (13) (See Fig. 1, Page 9, Page 10), Morikawa does not further disclose wherein the light emitting device is a plurality of light emitting devices.											However, Miyake does disclose wherein the light emitting device (3) is a plurality of light emitting devices (3) (See Fig. 3, Fig. 7, Page 13, Page 14) and Reiherzer also discloses and shows a plurality of light emitting devices (14) disposed on the substrate (12) (See Fig. 2, Fig. 3, Fig. 4, Fig. 6, ¶ 0033, ¶ 0034, ¶ 0039, ¶ 0040, ¶ 0053).			In view of the teachings of Miyake and Reiherzer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Morikawa to have wherein the light emitting device is a plurality of light emitting devices because the plurality of light emitting devices further provide high radiated light intensity (See Miyake Page 13, Page 14 and Reiherzer ¶ 0053).		As to claim 14, Morikawa further discloses wherein the second phosphor layer (13) is disposed to surround the resin layer (14) (See Fig. 1).						As to claim 15, Morikawa further discloses wherein the second phosphor layer (13) is disposed on the substrate (11b) (See Fig. 1).						As to claim 16, Morikawa further discloses wherein the light blocking layer (11c-coating not covered by 13) has an open region (11a) therein, and wherein the first phosphor layer (15) is disposed in the open region (11a) of the light blocking layer (11c-coating not covered by 13) (See Fig. 1).									As to claim 17, Morikawa further discloses wherein the second phosphor layer (13) is disposed between the light blocking layer (11c-coating not covered by 13) and the substrate (11b) (See Fig. 1).										As to claim 18, Morikawa further discloses wherein an upper surface of the light blocking layer (11c-coating not covered by 13) is disposed in a same horizontal surface as an upper surface of the first phosphor layer (15), wherein an outer side surface of the light blocking layer (11c-coating not covered by 13) is disposed on in a same vertical surface as an outer side surface of the second phosphor layer (13) (See Fig. 1) (Notes: the light blocking layer and the second phosphor layer are both defined by 11a).			As to claim 20, Morikawa further discloses wherein the light blocking layer (11c-coating not covered by 13) is disposed on all side surfaces of the first phosphor layer (15) and an entire upper surface of the second phosphor layer (13) (See Fig. 1).					
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Edwards (US 2013/0093362 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815